 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 1 of 9 PageID 1




                     UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                                        6:21-cv-01236
                    Civil Action No.________________________

PHILLIP-JAXSON S. RICHARDS,

      Plaintiff,

v.

AFFILIATE ASSET SOLUTIONS, LLC,

     Defendant,
_____________________________________/


      NOW COMES PHILLIP-JAXSON S. RICHARDS, through his undersigned

counsel, complaining of AFFILIATE ASSET SOLUTIONS, LLC, as follows:

                          NATURE OF THE ACTION

      1.     This action is seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the Florida

Consumer Collection Practices Act (“FCCPA”), Fla. Stat. §559.55 et. seq.

                         JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

      3.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

      4.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                    PARTIES


                                         1
 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 2 of 9 PageID 2




      5.     PHILLIP-JAXSON S. RICHARDS (“Plaintiff”) is a natural person,

over 18-years-of-age, who at all times relevant resided in Melbourne, Florida.

      6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      7.     AFFILIATE ASSET SOLUTIONS, LLC (“Defendant”) is a

corporation specializing in the practice of debt collection in various states.

      8.     Defendant maintains its principal place of business at 145 Technology

Pkwy NW #100, Peachtree Corners, Georgia 30092.

      9.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6)

because the principal purpose of Defendant’s business is the collection of debt owed

or due or asserted to be owed or due another.

      10.    Defendant is a “debt collector” as defined by Fla. Stat. §559.55(7)

because it directly or indirectly engages in debt collection.

                           FACTUAL ALLEGATIONS
      11.    In or around December 2017, Plaintiff received medical services from

Rockledge Emergency Group, LLC.

      12.    Due to financial difficulties, Plaintiff allegedly missed payments on the

medical service and his account fell into default status (alleged “subject debt”).

      13.    The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

      14.    The subject debt was eventually placed with Defendant for collection.




                                           2
 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 3 of 9 PageID 3




       15.    On or around March 9, 2021, Defendant mailed Plaintiff a letter in an

attempt to collect the subject debt (“Defendant’s Letter”).

       16.    Upon information and belief, Defendant’s Letter was prepared and

issued by a third-party vendor that Defendant hired for the sole purpose of preparing

and issuing collection letters.

       17.    Specifically, Defendant’s Letter referenced numerous bar codes and

QR codes that suggest a third-party vendor uses that for sorting purposes.

       18.    Additionally, Defendant’s Letter was sent from the PO BOX 1870,

Ashland, Virginia, 23005-4870, which suggests a third-party vendor drafted and sent

the letter.

       19.    Upon information and belief, the numerous bar codes and/or QR codes

belong to the third-party vendor that prepared and mailed Defendant’s Letters.

       20.    Furthermore, the numerous bar codes and/ or QR codes along with PO

Box referenced above were visible through the envelope window in which it was

delivered.

       21.    By hiring a third-party vendor to issue Defendant’s Letters, Defendant

unlawfully disclosed to the third party that Plaintiff allegedly owed the subject debt.

       22.    Specifically, Defendant disclosed information regarding Plaintiff and

the subject debt, including the fact that Plaintiff allegedly owed the subject debt.




                                           3
 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 4 of 9 PageID 4




      23.     Upon information and belief, the third-party vendor then completed and

populated information provided by Defendant into template letters that were then

delivered to Plaintiff (Defendant’s Letter).

      24.     The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the

conveying of information regarding a debt directly or indirectly to any person

through any medium.” (emphasis added).

      25.     Accordingly, the information sent from Defendant to the unknown

third-party vendor was a “communication” as defined by the FDCPA.

      26.     Defendant’s communication to the unknown third-party vendor was in

connection with the collection of a debt since the information was sent in an effort

to facilitate collection of the subject debt.

      27.     Plaintiff did not authorize Defendant to communicate with the third-

party vendor regarding the subject debt.

      28.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C.

§ 1692c(b):

      “Except as provided in section 1692b of this title, without the prior consent of
      the consumer given directly to the debt collector, or the express permission of
      a court of competent jurisdiction, or as reasonably necessary to effectuate a
      post judgment judicial remedy, a debt collector may not communicate, in
      connection with the collection of any debt, with any person other than the
      consumer, his attorney, a consumer reporting agency if otherwise permitted
      by law, the creditor, the attorney of the creditor, or the attorney of the debt
      collector.”



                                            4
 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 5 of 9 PageID 5




       29.     The third-party vendor used by Defendant to facilitate the collection of

the subject debt does not fall within any of the exceptions prescribed by 15 U.S.C. §

1692c(b).

                                          DAMAGES

       30.     Defendant’s unlawful dissemination of highly personal information

regarding Plaintiff’s financial affairs invaded Plaintiff’s privacy and violated the

rights afforded to the Plaintiff by the FDCPA.

       31.     Upon information and belief, Defendant utilizes third-party vendors to

prepare and issue collection letters in an effort to reduce overhead costs and increase

profits.

       32.     Defendant’s    conscious    decision   to     use   third-party   vendors

demonstrates that it prioritizes its economic interests over the privacy rights afforded

to consumers by the FDCPA.

                               CLAIMS FOR RELIEF

                                     COUNT I:
             Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       33.     Plaintiff adopts and incorporates Paragraphs 1-32 as though fully stated

herein.

       34.     Defendant violated 15 U.S.C. § 1692c(b) by unlawfully disclosing that

Plaintiff owed the subject debt to its third-party vendor.



                                           5
 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 6 of 9 PageID 6




      35.    As set forth above, Plaintiff’s privacy rights were violated by

Defendant’s unlawful disclosure of information pertaining to the subject debt to a

prohibited third party.

      36.    Pursuant to § 1692f of the FDCPA, a debt collector is prohibited from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

      37.    Section § 1692f(8) of the FDCPA specifically prohibits a debt collector

from: Using any language or symbol, other than the debt collector’s address, on an

envelope when communication with a consumer by use of the mails or by telegram,

except that a debt collector may use his business name if such name does not indicate

that he is in the debt collection business.

      38.    Defendant violated § 1692f by employing unfair and unconscionable

means to attempt to collect on a debt by using symbols and information the bar code

on the subject envelope sent to Plaintiff.

      39.    The use of the above-referenced symbols violate 1692f(8) of the

FDCPA as a matter of law because that section prohibits a debt collector from using

any language other than the debt collector’s address, on any envelope when

communicating with a consumer.

WHEREFORE, Plaintiff, PHILLIP-JAXSON S. RICHARDS, requests the

following relief:

      a.     a finding that Defendant violated 15 U.S.C. §§ 1692c(b) and f(8);


                                              6
 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 7 of 9 PageID 7




      b.     an award of any actual damages sustained by Plaintiff as a result of
             Defendant’s violations;
      c.     an award of such additional statutory damages to Plaintiff, as the Court
             may allow, but not exceeding $1,000;
      d.     an award of costs of this action, together with reasonable attorney’s fees
             as determined by this Court; and
      e.     an award of such other relief as this Court deems just and proper.


                                     COUNT II:
    Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)

      40.    Plaintiff adopts and incorporates Paragraphs 1-32 of this Complaint as

though fully stated herein.

                      a. Violation(s) of Fla. Stat. § 559.72(5)

      41.    Subsection 559.72(5) of the FCCPA provides:

      In collecting consumer debts, no person shall:

             (5)      Disclose to a person other than the debtor or her or his
                      family information affecting the debtor’s reputation,
                      whether or not for credit worthiness, with knowledge or
                      reason to know that the other person does now have a
                      legitimate business need for the information or that the
                      information is false.
                      Fla. Stat. § 559.72(5).
      42.    Defendant violated Fla. Stat. § 559.72(5) by unlawfully disclosing that

Plaintiff owed the subject debt - information affecting Plaintiff’s reputation - to its

third-party vendor.



                                           7
 Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 8 of 9 PageID 8




       43.    As set forth above, Plaintiff’s privacy rights were violated by

Defendant’s unlawful disclosure of information pertaining to the subject debt to a

prohibited third party.

       44.    Plaintiff may enforce the provisions of Fla. Stat. § 559.72(5) pursuant

to Fla. Stat. § 559.77(2) which provides:

       Any person who fails to comply with any provision of s. 559.72 is liable
       for actual damages and for additional statutory damages as the court
       may allow, but not exceeding $1,000, together with court costs and
       reasonable attorney’s fees incurred by the plaintiff.


WHEREFORE, Plaintiff, PHILLIP-JAXSON S. RICHARDS, requests the

following relief:

       a.     a finding that Defendant violated Fla. Stat. §§ 559.72(5);
       b.     an award of actual damages sustained by Plaintiff as a result of
Defendant’s         violation(s);
       c.     an award of additional statutory damages, as the Court may allow, but
not                 exceeding $1,000.00;
       d.     an award of court costs and reasonable attorney’s fees incurred by
Plaintiff;          and
       e.     an award of such other relief as this Court deems just and proper.
                              DEMAND FOR JURY TRIAL
       45.    Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury
Date: July 30, 2021                                   Respectfully submitted,

                                                PHILLIP-JAXSON S. RICHARDS

                                                By: /s/ Alexander J. Taylor
                                            8
Case 6:21-cv-01236-CEM-GJK Document 1 Filed 07/30/21 Page 9 of 9 PageID 9




                                        Alexander J. Taylor, Of Counsel
                                        Florida Bar No. 1013947
                                        Sulaiman Law Group, Ltd.
                                        2500 S. Highland Avenue, Suite 200
                                        Lombard, Illinois
                                        Telephone: 331-307-7646
                                        ataylor@sulaimanlaw.com




                                    9
